Luke, J.
By a verified motion in the municipal court of Atlanta, C. H. Studdard, the judgment debtor, sought to have released and paid over to him the sum of $64.37, which was paid into court by Barge-Thompson Company as garnishee, in answer to a summons of garnishment which was not properly served.' The garnishee, disregarding the irregular service of the summons, appeared and answered and paid the fund into court. It is not claimed that the money was exempt from garnishment. It is merely claimed that the fund ivas illegally paid into court, and, therefore, ought to be released to the judgment debtor.- Upon the hearing the motion was denied. The judgment was affirmed by the appellate division of the same court. A writ of certiorari was sued out by Studdard, the certiorari was overruled, and he excepted.
We are of opinion that the judgment of the superior court should be affirmed. If the money in the hands of the garnishee were subject to exemption in favor of the judgment debtor, a different question would arise; but in this case we see no reason why the garnishee could not rightly appear and answer regardless of the defective *350service, or, if need be, waive service of process. Cranford v. Dunson, 1 Ga. App. 320 (57 S. E. 1057). As indicated by the learned judge of the superior court, the garnishee is not required to assume the responsibility of a failure to answer the summons.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.